DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-4, 9-12 and 16-19 are rejected. 
Claims 5-8, 13-15 and 20 are objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority



The Instant Application, filed 02/08/2021, claims priority from Provisional Applications 62/975364, filed 02/12/2020 and Provisional Application 63/065883, filed 08/14/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Li, United States Patent Application Publication No. 2016/0019460. 


obtaining data from monitoring a system, wherein the data includes a plurality of records each includes at least a start time and a unique identifier ([0024] wherein the prediction module receives event data, wherein the records include time as described in [0033] wherein hour of a day is described and a unique key as described in [0048]); 
sorting the plurality of records into one or more queues ([0050] wherein event records are sorted by application, using the unique key); 
analyzing each of the one or more queues to detect approximate periodic chains of events in the plurality of records ([0057] wherein the chain of events is based on each application queue), wherein the periodic chains of events include periodicity that is detected based on a plurality of parameters including some missing occurrences therein ([0072] wherein a Poisson Feature can be detected based on Ben calling Angela, but can happen twice a week, wherein some days will have missing occurrences); and 
one or more of presenting detected periodic chains of events in a user interface ([0017] wherein the interface can optimize the interaction flow based on the prediction of the events), storing the detected periodic events ([0138] wherein the storage retains all things required for the process including the periodic events, and are updated), and transforming the detected periodic chains of events into statistics reflecting period characteristics for use in predictions using a machine learning model ([0037] wherein the probability (statistics) of an event is determined based on machine learning models).  

As per claim 4, Li discloses the non-transitory computer-readable medium of claim 1, wherein the steps further include sorting the data based on one or more aggregation keys in the data, wherein there is a queue for each of the one or more aggregation keys ([0050] wherein event records are sorted by application, using the unique key for each application (aggregation key) and put into a queue of events).  

As per claim 10, claim 10 is the method that is performed by the product of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the method that is performed by the product of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 17, Li discloses an apparatus comprising: 
at least one processor and memory storing instructions that ([0004]), when executed, cause the at least one processor perform the method of the product in claim 1. As a result, claim 17 is rejected for the same rationale and reasoning as claim 1. 

As per claim 19, claim 19 is the apparatus that performs the same method as claim 4 and is rejected for the same rationale and reasoning.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 2, 3,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Subramanian et al. (“Subramanian”), United States Patent Application Publication No. 2007/0276631.

As per claim 2, Li discloses the non-transitory computer-readable medium of claim 1, and sorting the start time and the unique identifier (See claim 1), but does not explicitly disclose wherein the steps further include formatting the data prior to the sorting to convert that data to a common data structure for a plurality of different data sources.  However, Subramanian teaches wherein the steps further include formatting the data prior to the sorting to convert that data to a common data structure for a plurality of different data sources ([0056] wherein the data is converted into a standard event format before it’s passed to the casual ladder builder to be sorted).  Both Li and Subramanian analyze event data to predict future chain of events. One could include the conversion of data in Subramanian with the start time and unique identifier in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of sorting records to create periodic chains of events in Li with the converting of 

As per claim 3, note the rejection of claim 2 where Li and Subramanian are combined. The combination teaches the non-transitory computer-readable medium of claim 2, wherein the formatting further includes including specific domain information in the common data structure, wherein the specific domain information includes any of impacted subscribers, duration, and root cause diagnosis ([0027] wherein “any of” requires only one of “impacted subscribers, duration, and root cause diagnosis” and “root cause diagnosis” is described as part of the log or tracking data that is converted to the common format).  

As per claim 11, claim 11 is the method that is performed by the product of claim 2 and is rejected for the same rationale and reasoning

As per claim 18, claim 18 is the apparatus that performs the same method as claim 2 and is rejected for the same rationale and reasoning.   

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Subramanian, in further view of Pikanen, United States Patent Application Publication No. 2019/0114041. 

([0054] wherein human intervention is described to create the ladders i.e. supervised learning) and approximate period statistics used for learning include any of period precision, a number of consecutive items in period chains, events noise ratio, event duration, and a number of impacted subscribers ([0053] wherein the claim recites “any of” requiring only one of “period precision, a number of consecutive items in period chains, events noise ratio, event duration, and a number of impacted subscribers” and the reference describes “event duration” in that it describes an estimated time till failure), but does not teach the machine learning model is trained using tree learning. However, Pikanen teaches the machine learning model is trained using tree learning ([0030] wherein Compact Prediction Tree algorithms are described). 
Both Li and Subramanian analyze event data to predict future chain of events. One could include the supervised learning and statistics from Subramanian with the learning system in Li to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of sorting records to create periodic chains of events in Li with the supervised learning and statistics in Subramanian in order to tweak the system by an Administrator KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could substitute the learning algorithms in Li and Subramanian with the tree learning in Pikanen and the results would be predictable since both end up with the same result, a trained model. 

As per claim 16, claim 16 is the method that is performed by the product of claim 9 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claims 5-8, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5, 13 and 20 recite a plurality of parameters that when taken with the limitations in claims 1, 10 and 17 respectively, are neither anticipated nor obvious over the prior art on record. Claims 6-8, 14 and 15 are objected to at least because of their dependency on claims 5 and 13 respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.